DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-17 are pending.
Claims 13 and 18 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Shrinath Malur (Reg. No. 34,663) on September 23, 2021.

The application has been amended as follows: 1. (Currently amended)	A power demand/supply adjustment power procurement plan support device that supports a power demand/supply adjustment power procurement plan of a power system through a power transaction in the power market, the device comprising:

	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity obtained from the added power transmission capacity analysis device.

2. (Currently amended)	The power demand/supply adjustment power procurement plan support device according to claim 1, further comprising:


3. (Currently amended)  The power demand/supply adjustment power procurement plan support device according to claim 1, wherein
	the added power transmission capacity analysis device performs added power transmission capacity analysis on a power transmittable capacity of each consignment route of the power system and a power supply amount of each power supply in the total procurement cost of the power demand/supply adjustment power to obtain an added power transmission capacity of the power transmittable capacity of each consignment route and the power supply amount of each power supply to minimize the total procurement cost.

4. (Currently amended)  The power demand/supply adjustment power procurement plan support device according to claim 1, wherein
	the target power transmittable capacity determination device determines the target power transmittable capacity by adding the added power transmission capacity to the current power transmittable capacity of the consignment routes.

5. (Currently amended)  The power demand/supply adjustment power procurement plan support device according to claim 1, wherein


6. (Currently amended)	The power demand/supply adjustment power procurement plan support device according to claim 2, wherein
	the power system stabilization settling parameter creation device determines an electric control power supply and an electric control amount by the power system stability determination.

9. (Currently amended)	A power demand/supply adjustment power procurement plan support device that supports a power demand/supply adjustment power procurement plan of a power system through a power transaction in the power market, the device comprising:
	an added power transmission capacity analysis device that obtains actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer facility performing a load restriction and an actual value of a load control amount, and actual power demand/supply adjustment power procurement data including a procurement amount of power demand/supply adjustment power of a power supply participating in the power market and an actual value of a total procurement cost, and performs added power 
	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity obtained from the added power transmission capacity analysis device; and
	a power system stabilization settling parameter creation device that creates a power system stabilization settling parameter for performing power system stabilization measures based on the target power transmittable capacity.

10. (Currently amended) 	A power demand/supply adjustment power procurement plan support system comprising:
	a power market management device that performs management and operation of a transaction in a power market; and a power demand/supply adjustment power procurement plan support device that supports a power demand/supply adjustment power procurement plan of the power system through a power transaction in the power market, wherein
	the power demand/supply adjustment power procurement plan support device includes

	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity obtained from the added power transmission capacity analysis device.

11. (Currently amended)	The power demand/supply adjustment power procurement plan support system according to claim 10, further comprising:

	the power demand/supply adjustment power procurement plan support device includes
	an added power transmission capacity analysis device that obtains actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, which are obtained from the central power supply command device, actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer facility performing a load restriction and an actual value of a load control amount, and actual power demand/supply adjustment power procurement data including a procurement amount of power demand/supply adjustment power of a power supply participating in the power market and an actual value of a total procurement cost, and performs added power transmission capacity analysis on a power transmittable capacity of each consignment route of the power system and the power supply amount of each power supply in the total procurement cost of the power demand/supply adjustment power to obtain an added power transmission capacity, and
	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added 
	the central power supply command device performs planning of the supply of electric power or gives a power supply command with respect to power demand of the power system according to the target power transmittable capacity determined by the target power transmittable capacity determination device and sends the actual power supply data to the power demand/supply adjustment power procurement plan support device.

12. (Currently amended)  The power demand/supply adjustment power procurement plan support system according to claim 10, further comprising:
	a power system stabilization device that secures system stability at the time of an accident of a power system, wherein
	the power demand/supply adjustment power procurement plan support device includes
	an added power transmission capacity analysis device that obtains actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer facility performing a load restriction and an actual value of a load control amount, which are obtained from the power system stabilization device and actual power demand/supply adjustment power procurement data including a procurement amount of power demand/supply adjustment 
	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity obtained from the added power transmission capacity analysis device, and
	a power system stabilization settling parameter creation device that creates a power system stabilization settling parameter for performing power system stabilization measures based on the target power transmittable capacity, and
	the power system stabilization device secures system stability at the time of an accident of a power system according to the power system stabilization settling parameter determined by the power system stabilization settling parameter creation device and sends the actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer facility performing a load restriction and an actual value of a load control amount to the power demand/supply adjustment power procurement plan support device.
Claims 13 and 18 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 1-12 and 14-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Milosevic et al. (USP 9570909) discloses a methods for the decentralized, coordinated control of the active power losses of an electrical distribution system are provided.  For example, a controller may include a network interface and data processing circuitry.  The network interface may receive first measurements associated with a segment of an electrical distribution system and transmit a control signal configured to control equipment of the segment of the electrical distribution system, O'Donnell (USP 7313465) discloses a system and method for controlling distributed generation equipment based on remotely derived dispatch schemes improves economics and reliability of operation.  The system can adapt to variable changing conditions in real-time to provide adaptable, real-time, site-specific load forecasting, and Crabtree et al. (USPPUB 20100332373) disclosed an energy decision system, comprising a plurality of server systems, including at least a statistics server and an interface adapted to receive and send digital information from at least a client system, and further adapted to optionally communicate with the digital exchange via a packet-based data network, wherein the multidimensional energy decision system periodically optimizes operational parameters of client system for a specific time period and a specific energy asset from client system based on forecasted conditions, none of these references taken either alone or in combination with the prior art of record disclose power demand and supply adjustment power procurement, including:

	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity obtained from the added power transmission capacity analysis device.
Claim 9, an added power transmission capacity analysis device that obtains actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, actual power system stabilization data including a power supply performing power supply restriction for power 
	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity obtained from the added power transmission capacity analysis device; and
	a power system stabilization settling parameter creation device that creates a power system stabilization settling parameter for performing power system stabilization measures based on the target power transmittable capacity.
Claim 10, an added power transmission capacity analysis device that obtains actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer 
	a target power transmittable capacity determination device that determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity obtained from the added power transmission capacity analysis device.
Claim 14, obtaining actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer facility performing a load restriction and an actual value of a load control amount, and actual power demand/supply adjustment power procurement data including a procurement amount of power demand/supply adjustment power of a power supply participating in the power market and an actual value of a total 
	determining a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity.
Claim 15, obtains actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer facility performing a load restriction and an actual value of a load control amount, and actual power demand/supply adjustment power procurement data including a procurement amount of power demand/supply adjustment power of a power supply participating in the power market and an actual value of a total procurement cost, which are obtained from the power market management device, and performs added power transmission capacity analysis on a power transmittable capacity of each consignment route of the power system and the power supply amount of each power supply in the total procurement cost of the power demand/supply adjustment power to obtain an added power transmission capacity, and

Claim 16, obtains actual power supply data including a power supply having supplied power to a power system and an actual value of a power supply amount, which are obtained from the central power supply command device, actual power system stabilization data including a power supply performing power supply restriction for power system stabilization and an electric control amount, or an electric power customer facility performing a load restriction and an actual value of a load control amount, and actual power demand/supply adjustment power procurement data including a procurement amount of power demand/supply adjustment power of a power supply participating in the power market and an actual value of a total procurement cost, and performs added power transmission capacity analysis on a power transmittable capacity of each consignment route of the power system and the power supply amount of each power supply in the total procurement cost of the power demand/supply adjustment power to obtain an added power transmission capacity, and
	determines a target power transmittable capacity for minimizing the total procurement cost from a current power transmittable capacity and a power supply plan, based on the added power transmission capacity, and
	the central power supply command device performs planning of the supply of electric power or gives a power supply command with respect to the power demand of the power system according to the target power transmittable capacity and sends the 

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119